Case 7:20-cv-00134-EKD-RSB Document 49 Filed 03/31/21 Page 1 of 2 Pageid#: 829



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                    ROANOKE DIVISION

 MOUNTAIN VALLEY PIPELINE, LLC,                    )
                                                   )
        Plaintiff,                                 )
                                                   )
 v.                                                )      Civil Action No. 7:20-cv-134
                                                   )
 8.37 ACRES OF LAND, OWNED BY                      )      By: Elizabeth K. Dillon
 FRANK H. TERRY, JR., et al.,                      )          United States District Judge
                                                   )
         Defendants.                               )

                            MEMORANDUM OPINION AND ORDER

       Plaintiff Mountain Valley Pipeline (MVP) is constructing an interstate natural gas pipeline.

MVP commenced a condemnation action under the Natural Gas Act, 15 U.S.C. § 717 et seq., to

acquire a permanent easement and temporary easements on numerous properties, including this

property located in Roanoke County and owned by Frank Terry, John Coles Terry, and Elizabeth

Terry. On March 7, 2018, the court entered an order in the primary condemnation case, Mountain

Valley Pipeline LLC v. Easements to Construct, Case No. 7:17-cv-492 (W.D. Va.) (Dkt. No. 593),

granting MVP immediate possession of the easement on this property.

       On August 26, 2020, the court issued an order addressing various pretrial motions and took

the portion of the motion for a jury view (Dkt. No. 32) under advisement. (Dkt. No. 37.) After

further review, the court notes that, while a jury view is not required by law, the court agrees that an

in-person jury view is helpful, where practicable, because the jury is to determine the just

compensation for the taking. Thus, the court will grant the motion for a jury view subject to the

conditions during the trial dates regarding logistics (including, but not limited to, access to the

property, weather, and transportation), security (including, but not limited to, the health and safety

of the jurors, parties, counsel, and court personnel), and time constraints. Should the court

determine that an in-person jury view is not practicable at the time of trial, then the parties will have
Case 7:20-cv-00134-EKD-RSB Document 49 Filed 03/31/21 Page 2 of 2 Pageid#: 830



the opportunity to use photographs, or pre-recorded or live video.

       For the reasons stated above, it is hereby that defendants’ motion in limine with regard to a

jury view (Dkt. No. 32), that was previously taken under advisement, is GRANTED subject to

conditions during the dates of trial.

       Entered: March 31, 2021.




                                             /s/ Elizabeth K. Dillon
                                             Elizabeth K. Dillon
                                             United States District Judge




                                                2
